Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 4,5,6,7, 19,20 are objected to.
Claims 1-3,8-18 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,13,16,17,18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Patil et al. (US-PG-PUB 2019/0158385 A1).








The invention is about link condition announcement and is shown in fig. 1 

    PNG
    media_image1.png
    393
    580
    media_image1.png
    Greyscale












The primary reference Patil is about link aggregation and is shown in fig. 7

    PNG
    media_image2.png
    418
    587
    media_image2.png
    Greyscale













For claim 1. For claim 1. Patil teaches a link condition announcement method employed by a wireless fidelity (WiFi) multi-link device (MLD) (Patil, Fig. 1, STA 1 and STA 2 and see also fig. 4c and [0098] an AP and a STA having multiple links and [0040] an AP monitoring channel conditions on multiple links see also [0043]) comprising: 
obtaining information of a traffic condition of each of a plurality of links (Patil, Fig. 7, STA 2, Links 3 and 4, paragraph 124; STA monitors Links 3 and 4, for load, activity, interference, SNR, among others) owned by the WiFi MLD according to traffic statistics of said each of the plurality of links (Patil, Fig. 7, STA 2, Links 3 and 4, paragraph 124; STA monitors Links 3 and 4, for load, activity, interference, SNR, among others) and
transmitting the information of the traffic condition of said each of the plurality of links to another WiFi MLD that communicates with the WiFi MLD (Patil, paragraph 125, STA 2 sends primary link information to AP).

For claim 2. Patil teaches all the limitations of parent claim 1, 
Patil teaches wherein the WiFi MLD is an access point (AP) (Patil fig. 4a AP), and said another WiFi MLD is a non-AP station (STA) (Patil fig. 4a STA).

For claim 3. Patil teaches all the limitations of parent claim 1, 
Patil teaches wherein the traffic statistics of said each of the plurality of links comprise latency statistics (Patil [0194] monitoring of channel conditions having information such as latency conditions i.e. statistics).

For claim 13. Patil teaches all the limitations of parent claim 1, 
Patil teaches wherein the information of the traffic condition of said each of the plurality of links is carried by a beacon frame sent from the WiFi MLD (Patil [0034] STA listening to beacon frames broadcast from AP).

For claim 16. Patil teaches a wireless fidelity (WiFi) multi-link device (MLD) (Patil, Fig. 1, STA 1 and STA 2 and see also fig. 4c and [0098] an AP and a STA having multiple links and [0040] an AP monitoring channel conditions on multiple links see also [0043]), comprising: 
a processing circuit (Patil fig. 11, 1114 processor), arranged to obtain information of a traffic 
condition of each of a plurality of links (Patil, Fig. 7, STA 2, Links 3 and 4, paragraph 124; STA monitors Links 3 and 4, for load, activity, interference, SNR, among others) owned by the WiFi MLD according to traffic statistics of said each of the plurality of links (Patil, Fig. 7, STA 2, Links 3 and 4, paragraph 124; STA monitors Links 3 and 4, for load, activity, interference, SNR, among others) and
a transmit circuit (Patil fig.11, 1112 transceivers) arranged to transmit (Patil fig.11, 1112 transceivers) the information of the traffic condition of said each of the plurality of links to
 another WiFi MLD that communicates with the WiFi MLD (Patil, paragraph 125, STA 2 sends primary link information to AP)..

For claim 17. Patil teaches all the limitations of parent claim 16, 
Patil teaches wherein the WiFi multi-link device MLD is an access point (AP) (Patil fig. 4a AP), and said another WiFi MLD is a non-AP station (STA) (Patil fig. 4a STA).

For claim 18. Patil teaches all the limitations of parent claim 16,
Patil teaches wherein the traffic statistics of said each of the plurality of links comprise latency statistics (Patil [0194] monitoring of channel conditions having information such as latency conditions i.e. statistics).

Claim(s) 8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US-PG-PUB 2019/0158385 A1) and in view of Do et al. (Wo 2020/089709 A1).

For claim 8. Patil teaches all the limitations of parent claim 3, 
Patil does not teach wherein the information of the traffic condition of said each of the plurality of links comprises at least one mean latency value.
However, Do from a similar field of endeavor teaches wherein the information of the traffic condition of said each of the plurality of links comprises at least one mean latency value (Do [0215] performance metrics such as mean latency).
Thus, it would have been obvious to a person of ordinary skills at the time of invention to combine the teaching of Do and the teaching of Patil to measure mean latency value. Because Do teaches a method of improving overall spectral efficiency by using different energy detection level (Do [0113]).

For claim 9. Patil teaches all the limitations of parent claim 3,
Patil does not teach wherein the information of the traffic condition of said each of the plurality of links comprises at least one Mth percentile latency value, where M is a positive integer smaller than 100.
However, Do from a similar field of endeavor teaches wherein the information of the traffic condition of said each of the plurality of links comprises at least one Mth percentile latency value, where M is a positive integer smaller than 100 (Do [0215] percentile value of latency).
Thus, it would have been obvious to a person of ordinary skills at the time of invention to combine the teaching of Do and the teaching of Patil to measure mean latency value. Because Do teaches a method of improving overall spectral efficiency by using different energy detection level (Do [0113]).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US-PG-PUB 2019/0158385 A1) and in view of Cavalcanti et al. (WO 2020/005214 A1).

For claim 10. Patil teaches all the limitations of parent claim 3, 
Patil does not teach wherein the information of the traffic condition of said each of the plurality of links comprises percentage of latency data locates in each of a plurality of latency segments for a same access category (AC).
However, Cavalcanti from a similar field of endeavor teaches wherein the information of the traffic condition of said each of the plurality of links comprises percentage of latency data locates in each of a plurality of latency segments for a same access category (AC) (Cavalcanti [0015] latency value related to decay i.e. access class).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Cavalcanti and the teaching of Patil to use measurement for a an access category. Because Cavalcanti teaches a method of avoiding collision between terminal sharing a medium, thus providing efficient spectrum utilization (Cavalcanti [0002]).

Claim(s) 11, is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US-PG-PUB 2019/0158385 A1) and in view of Sethuraman et al. (US-PG-PUB 2020/0396625 A1). 

For claim 11. Patil teaches all the limitations of parent claim 1, 
Patil does not teach wherein the traffic statistics of said each of the plurality of links comprise timeout dropped media access control service data unit (MSDU) statistics.
	However, Sethuraman from a similar field of endeavor teaches wherein the traffic statistics of said each of the plurality of links comprise timeout dropped media access control service data unit (MSDU) statistics (Sethuraman [0035] MSDU having a counter based on which MSDU may timeout and may require retransmission i.e. after MSDU has been dropped).
	Thus, it would have been obvious to a person of ordinary skills at the time of filing to combine the teaching of Sethuraman and the teaching of Patil to use a timeout to in order to declare an MSDU lost. Because Sethuraman teaches a method to limit a number of retransmission in order to save battery power, thus providing efficient spectrum utilization (Sethuraman [0002]).

Claim(s) 12, is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US-PG-PUB 2019/0158385 A1) and in view of Ferdowsi et al. (US-PG-PUB 2018/0376491A1).

For claim 12. Patil teaches all the limitations of parent claim 11, 
Patil does not teach wherein the information of the traffic condition of said each of the plurality of links comprises at least one mean MSDU timeout dropped rate.
However, Ferdowski from a similar field of endeavor teaches wherein the information of the traffic condition of said each of the plurality of links comprises at least one mean MSDU timeout dropped rate (Ferdowski [0078] field having MSDU size field and mean data rate field).
Thus, it would have been obvious to a person of ordinary skills at the time of invention to combine the teaching of Ferdowski and the teaching of Patil to use mean msdu timeout dropped rate in order to provide information on peer node in order to provide information on link condition. Because Ferdowski teaches a method for improving battery consumption by avoiding interference between during exchanges (Ferdowski [0003]).

Claim(s) 14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US-PG-PUB 2019/0158385 A1) and in view of Ryu et al. (US-PG-PUB 2019/0215905 A1).

For claim 14.  Patil teaches all the limitations of parent claim 1, 
Patil does not teach wherein the information of the traffic condition of said each of the plurality of links is carried by a response frame that is sent from the WiFi MLD in response to a request frame generated by said another WiFi MLD  
However, Ryu from a similar field of endeavor teaches wherein the information of the traffic condition of said each of the plurality of links is carried by a response frame that is sent from the WiFi MLD in response to a request frame generated by said another WiFi MLD (Ryu fig. 2 probe request frame and probe response frame see also [0044]- [0050]). 
Thus, it would have been obvious to a person of ordinary skills at the time of filling date of the application to combine the teaching of Ryu and the teaching of Patil to use probe request and response in order to measure link quality. Because Ryu teaches a method of improved throughput and efficient spectrum utilization based on monitoring link quality (Ryu [0010]).

For claim 15. Patil teaches all the limitations of parent claim 14, 
Patil does not teach wherein the request frame is a probe request frame, and the response frame is a probe response frame.
However, Ryu from a similar field of endeavor teaches wherein the request frame is a probe request frame, and the response frame is a probe response frame (Ryu fig. 2 probe request frame and probe response frame see also [0044]- [0050]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling date of the application to combine the teaching of Ryu and the teaching of Patil and Azarian to use probe request and response in order to measure link quality. Because Ryu teaches a method of improved throughput and efficient spectrum utilization based on monitoring link quality (Ryu [0010]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure 
Chandra (US-PG-PUB 2015/0208416 A1) method for selecting band for association. 
Azarian Yazdi et al. (US-PG-PUB 2016/0295557 A1 event triggered multi-link channel quality measurement and report for mission critical applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412           

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412